EXHIBIT 10

WIRELESS RONIN TECHNOLOGIES, INC.

SENIOR MANAGEMENT BONUS PLAN

Effective January 1, 2012

The Senior Management Bonus Plan (the “Plan”) provides bonuses to certain
members of the Company’s senior management team. Such bonuses are based 50
percent upon the Company’s annual gross revenue dollars and 50 percent upon the
Company’s adjusted EBITDA, which is calculated based upon the Company’s
accounting practices, consistently applied and upon GAAP standards applicable to
the Company.

The Company’s Compensation Committee has identified eligible members of senior
management and established annual gross revenue dollar and adjusted EBITDA goals
for the upcoming plan year. The Company’s Board of Directors and the
Compensation Committee of the Board reserve the right to modify, terminate or
suspend this Plan at any time in the Board or Committee’s sole discretion.

 

September 30,

Percentage of Goal Annual

Gross Revenue Dollar

     Percentage of Goal Annual Gross Revenue
Dollar portion of Target Bonus  

Less than 85%

       0 % 

85% to < 100%

       12.5 % 

100% to < 110%

       50 % 

110% to < 120%

       55 % 

120% to < 130%

       60 % 

130% to < 140%

       65 % 

140% to < 150%

       70 % 

150% to < 160%

       75 % 

160% to < 170%

       80 % 

170% to < 180%

       85 % 

180% to < 190%

       90 % 

190% to < 200%

       95 % 

Over 200%

       100 % 

 

September 30,

Percentage of Goal Annual

Adjusted EBITDA

     Percentage of Goal Annual Adjusted
EBITDA portion of Target Bonus  

Less than 85%

       0 % 

85% to < 100%

       12.5 % 

100% to < 110%

       50 % 

110% to < 120%

       55 % 

120% to < 130%

       60 % 

130% to < 140%

       65 % 

140% to < 150%

       70 % 

150% to < 160%

       75 % 

160% to < 170%

       80 % 

170% to < 180%

       85 % 

180% to < 190%

       90 % 

190% to < 200%

       95 % 

Over 200%

       100 % 



--------------------------------------------------------------------------------

The following process documents how bonus payouts are to be calculated:
(1) actual gross revenue dollar performance for 2012 is compared to targeted
gross revenue dollar performance for 2012, (2) the percentage payout associated
with that gross revenue dollar performance is multiplied by the named
executive’s target bonus amount, then multiplied by the portion of the payout
associated with gross revenue dollars (50%), (3) actual adjusted EBITDA
performance for 2012 is compared to targeted adjusted EBITDA performance for
2012, (4) the percentage payout associated with that adjusted EBITDA performance
is multiplied by the named executive’s target bonus amount, then multiplied by
the portion of the payout associated with adjusted EBITDA (50%), then (5) the
numbers generated in steps (2) and (4) are added together to generate the total
bonus payout.

“Adjusted EBITDA” as used by the Compensation Committee equals the Company’s
earnings before all interest, tax, depreciation, amortization and stock-based
expenses but after payment of non-equity based employee bonuses.